         Case 3:20-cr-00465-JO        Document 21       Filed 03/11/21    Page 1 of 1




SCOTT ERIK ASPHAUG, OSB #833674
Acting United States Attorney
District of Oregon
KELLY A. ZUSMAN, OSB #891843
Assistant United States Attorney
Kelly.Zusman@usdoj.gov
1000 SW Third Avenue, Suite 600
Portland, OR 97204-2902
Telephone: (503) 727-1000
Attorneys for United States of America


                           UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                   PORTLAND DIVISION


UNITED STATES OF AMERICA                            3:20-cr-00465-JO

              v.                                    NOTICE OF APPEARANCE

KEVIN PHOMMA

              Defendant.


       Please be advised that Kelly A. Zusman, Assistant United States Attorney (AUSA) for

the District of Oregon, should be added as counsel of record in the above-captioned case.

Notices should be sent to AUSA Zusman at Kelly.Zusman@usdoj.gov

Dated: March 11, 2021                               Respectfully submitted,

                                                    SCOTT ERIK ASPHAUG
                                                    Acting United States Attorney


                                                    s/ Kelly A. Zusman
                                                    KELLY A. ZUSMAN, OSB #891843
                                                    Assistant United States Attorney

Notice of Appearance                                                                        Page 1
                                                                                 Revised February 2021
